Case: 19-40887      Document: 00515613219         Page: 1    Date Filed: 10/23/2020




           United States Court of Appeals
                for the Fifth Circuit                             United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                  October 23, 2020
                                   No. 19-40887
                                                                    Lyle W. Cayce
                                                                         Clerk

   Emmanuel Angulo,

                                                            Plaintiff—Appellant,

                                       versus

   Shawn Brown, Agent, United States Customs and Border
   Protection; Jeffery McCrystal, Agent, United States
   Customs and Border Protection; United States of
   America,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 1:18-CV-50


   Before Smith, Clement, and Oldham, Circuit Judges.
   Edith Brown Clement, Circuit Judge:
          Plaintiff Emmanuel Angulo sued the United States of America and
   Customs and Border Protection (“CBP”) Officers Shawn Brown and Jeffery
   McCrystal for injuries suffered during an incident at the International Port of
   Entry Gateway Bridge in Brownsville, Texas. The district court dismissed
   Angulo’s claims against the United States for lack of subject-matter
   jurisdiction based on the customs-duty exception to the Federal Tort Claims
Case: 19-40887      Document: 00515613219           Page: 2    Date Filed: 10/23/2020




                                     No. 19-40887


   Act (“FTCA”). The district court also granted summary judgment in favor
   of Brown and McCrystal based on qualified immunity. We AFFIRM.
                         I. Facts and Proceedings
          At the time of the events at issue, Angulo was a 71-year-old U.S.
   citizen, was a retired military veteran, and suffered from disabilities including
   cervical myelopathy and impaired hearing. In 2016, while returning from a
   visit to Matamoros, Mexico, Angulo and a passenger were stopped by Brown
   in one of the marked lanes at the port of entry. Surveillance cameras captured
   what followed. Although both are soundless, the videos provide important
   information about the interaction between Angulo and the CBP officers. One
   video, an external camera, captured events from the front of Angulo’s van,
   and the other, an internal camera in the passport control office, captured
   events that took place inside the office.
          Angulo alleges that Brown greeted and began questioning him in
   Spanish, which Angulo took to be disrespectful and racially motivated.
   Angulo asked to speak with a supervisor. The video shows Brown speaking
   to Angulo, opening the rear door of the van to look inside, and repeatedly
   stepping into the inspection station booth and then reemerging to continue
   the conversation over the course of about five minutes. During this time
   Angulo can be seen leaning out his window and gesturing to Brown.
          About five minutes into the interaction, Brown placed a piece of paper
   on Angulo’s windshield and gestured forward, directing Angulo to the
   secondary inspection site for further examination. Angulo pulled forward
   slightly, then abruptly stopped to verify that he would have the opportunity
   to speak with Brown’s supervisor. Brown asked Angulo to shut off his vehicle
   and hand over his keys; Angulo complied.




                                          2
Case: 19-40887       Document: 00515613219             Page: 3      Date Filed: 10/23/2020




                                        No. 19-40887


           Two other officers, McCrystal and Officer Eduardo Guerra,1
   approached the vehicle from the secondary inspection area because they
   heard yelling coming from Brown’s lane. While Brown stepped away from
   Angulo’s car door to move a parking cone out of the way, McCrystal
   approached the driver’s side window and spoke briefly with Angulo.
           What happened next is disputed. Angulo claims that “McCrystal
   without any warning[ ] opened the door to the motor vehicle, . . . grabbed Mr.
   Angulo by the neck and forcibly threw Mr. Angulo to the ground and placed
   handcuffs on Mr. Angulo with the assistance of Agent Brown.”
           The Government argues that McCrystal asked Angulo to unlock the
   door, and that Angulo complied. McCrystal then opened the car door and
   asked Angulo to exit the vehicle; Angulo did not comply. McCrystal claims
   that he attempted to help Angulo from the vehicle, but that when Angulo
   resisted he used a “shoulder-pin restraint technique” to remove Angulo
   from the vehicle.
           The video depicts McCrystal approaching the driver’s side window
   and conversing briefly with Angulo. He appears to pull on the door handle,
   then says something to Angulo, and finally he opens the door. McCrystal
   converses further with Angulo before holding out a hand. The van lurches
   forward.2 McCrystal then reaches one arm into the van, which rocks slightly,
   before McCrystal leans into the van with both arms. After a brief struggle,
   McCrystal emerges holding Angulo with both arms wrapped around his
   body, and then both fall to the ground. The view of what happens next is


           1
            Guerra was named as a defendant in Angulo’s initial complaint but was not
   referenced in Angulo’s amended complaint.
           2
             Angulo had stopped the van atop a speed bump when he stopped to verify that he
   would have a chance to speak with Brown’s supervisor; the lurch appears to be the van
   settling down from atop the speed bump.




                                              3
Case: 19-40887      Document: 00515613219           Page: 4    Date Filed: 10/23/2020




                                     No. 19-40887


   obstructed by the van door and Guerra’s body, but the parties agree that this
   was when McCrystal, with Brown’s assistance, placed handcuffs on Angulo
   while he was on the ground.
          The video shows that, a few moments later, McCrystal raises a
   handcuffed Angulo to his feet and leads him toward the passport control
   office. Angulo stumbles and falls, so Brown joins McCrystal, and the two
   agents help Angulo to his feet and escort him to an interior office for further
   questioning. Angulo alleges that the officers “forcibly marched and/or
   dragged” him to the interrogation area, but both the exterior and interior
   videos depict the three men walking under their own power, albeit at a brisk
   pace. At no point do the videos depict Angulo being “dragged.”
          The parties agree that, once the officers and Angulo had reached the
   interior interrogation room, the handcuffs were removed, and Angulo was
   searched and interviewed by two supervisory CBP officers. Angulo was
   released after questioning. The entire incident, from the time Angulo first
   pulled into the primary inspection lane until he is seen on the video getting
   back into his van and leaving, lasted just over one hour.
          Angulo sued the United States under the FTCA for assault, false
   arrest, false imprisonment, and intentional infliction of emotional distress.
   He also sued Officers Brown and McCrystal pursuant to Bivens for
   unreasonable seizure, false arrest, and false imprisonment in violation of the
   Fourth Amendment and excessive force in violation of the Fourth
   Amendment. See Bivens v. Six Unknown Named Agents of Fed. Bureau of
   Narcotics, 403 U.S. 388 (1971).
          The Government filed a motion to dismiss claims against the United
   States under Rule 12(b)(1) for lack of jurisdiction and to dismiss claims
   against the officers under Rule 12(b)(6) for failure to state a claim or, in the
   alternative, for summary judgment in favor of the officers.




                                          4
Case: 19-40887      Document: 00515613219          Page: 5   Date Filed: 10/23/2020




                                    No. 19-40887


          The district court dismissed all claims against the United States,
   finding that, because the customs-duty exception to the FTCA found in 28
   U.S.C. § 2680(c) applied to Angulo’s claims, the United States had not
   waived sovereign immunity.
          The district also court converted the motion to dismiss Angulo’s
   Bivens claims against the officers into a motion for summary judgment based
   on a defense of qualified immunity, which it granted. The district court found
   Angulo’s claims for unreasonable seizure, false arrest, and false
   imprisonment failed because Angulo had not been arrested or unreasonably
   seized, and his claims for excessive force failed because Brown and
   McCrystal had not used unreasonable or excessive force.
          Angulo timely appealed.
                          II. Standard of Review
          We review the grant of summary judgment de novo and apply the
   same standard as the district court. Romero v. City of Grapevine, 888 F.3d 170,
   175 (5th Cir. 2018). Summary judgment is appropriate when “there is no
   genuine dispute as to any material fact and the movant is entitled to judgment
   as a matter of law.” Fed. R. Civ. P. 56(a). “Although we review evidence
   in the light most favorable to the nonmoving party, we assign greater weight
   . . . to the facts evident from video recordings taken at the scene.” Carnaby
   v. City of Houston, 636 F.3d 183, 187 (5th Cir. 2011). Thus, we consider “the
   facts in the light depicted by the videotape,” resolving conflicts in the
   nonmovant’s favor only where Angulo’s assertions are not “blatantly
   contradicted” by video evidence. Scott v. Harris, 550 U.S. 372, 380–81
   (2007).
          We review dismissals under Federal Rule of Civil Procedure 12(b)(1)
   based on exceptions to the FTCA de novo. Jeanmarie v. United States, 242
   F.3d 600, 602 (5th Cir. 2001).




                                         5
Case: 19-40887         Document: 00515613219               Page: 6      Date Filed: 10/23/2020




                                          No. 19-40887


                                     III. Discussion
           Angulo argues on appeal that granting summary judgment based on
   qualified immunity on his unreasonable seizure claim was improper because
   he was either arrested without probable cause or, at a minimum, seized
   without reasonable suspicion. He also argues that the district court
   misapplied the test for excessive use of force laid out in Graham v. Connor,
   490 U.S. 386 (1989), and should have found that Angulo was clearly
   subjected to excessive force under the circumstances.
           Angulo also argues that 28 U.S.C. § 2680(c)’s customs-duty
   exception to the FTCA’s waiver of sovereign immunity cannot apply to
   intentional tort claims without eviscerating 28 U.S.C. § 2680(h)’s waiver for
   “assault, battery, false imprisonment, false arrest, malicious prosecution,”
   etc. when committed by a law enforcement officer. Even if the Government’s
   reading of § 2680(c) and (h) is correct and the subsections are reconcilable,
   Angulo argues that § 2680(c) is inapplicable in this instance because the
   search on his vehicle had not yet begun when McCrystal pulled Angulo from
   the vehicle.
                                                A.
           “Qualified immunity shields federal and state officials from money
   damages unless a plaintiff pleads facts showing (1) that the official violated a
   statutory or constitutional right, and (2) that the right was clearly established
   at the time of the challenged conduct.” Ashcroft v. al-Kidd, 563 U.S. 731, 735
   (2011) (cleaned up).3 “Qualified immunity shields from liability ‘all but the


           3
             As an antecedent matter, the Government asserted—briefly—that Angulo should
   not have recourse to a Bivens action in the first place because the border is a new Bivens
   context and special factors counsel against implying an action. See Ziglar v. Abbasi, 137 S.
   Ct. 1843, 1857–58 (“[T]he Court has made clear that expanding the Bivens remedy is now
   a ‘disfavored’ judicial activity.”). Although this court has recognized Bivens actions against




                                                 6
Case: 19-40887        Document: 00515613219              Page: 7       Date Filed: 10/23/2020




                                          No. 19-40887


   plainly incompetent or those who knowingly violate the law.’ Accordingly,
   ‘qualified immunity represents the norm,’ and courts should deny a
   defendant immunity only in rare circumstances.” Romero, 888 F.3d at 176
   (first quoting Malley v. Briggs, 475 U.S. 335, 341 (1986), and then quoting
   Harlow v. Fitzgerald, 457 U.S. 800, 807 (1982)). The plaintiff has the burden
   to negate a properly raised defense of qualified immunity. Poole v. City of
   Shreveport, 691 F.3d 624, 627 (5th Cir. 2012).
           Thus, to avoid summary judgment, Angulo must show that—viewing
   the evidence in the light most favorable to his claims and resolving factual
   disputes in his favor—he has put forth enough evidence that a jury could




   CBP officers in the past, see Martinez-Aguero v. Gonzalez, 459 F.3d 618 (5th Cir. 2006)
   (denying qualified immunity to CBP agent at border on Bivens claim), cert. denied, 549 U.S.
   1096 (2006), the Supreme Court’s recent ruling in Hernandez v. Mesa strongly implies that
   proximity to the border alone is sufficient to qualify as a “new context” in which Bivens is
   unavailable, 140 S. Ct. 735 (2020) (“Since regulating the conduct of agents at the border
   unquestionably has national security implications, the risk of undermining border security
   provides reason to hesitate before extending Bivens into this field.”).
            Nonetheless, we will assume without deciding that a Bivens remedy is available for
   three reasons. First, the international implications of a cross-border shooting—of vital
   importance in Hernandez—are not present here, where the dispute is more similar to
   standard Fourth Amendment unreasonable seizure cases to which Bivens has applied in the
   past. Second, the Supreme Court has expressly endorsed the “assume-and-dispose”
   approach in “appropriate” cases. See Hernandez v. Mesa, 137 S. Ct. 2003, 2007 (2017);
   Wood v. Moss, 572 U.S. 744, 757 (2014) (assuming without deciding that a Bivens remedy
   exists, despite describing it as “an antecedent issue”). This court has done the same. See
   Petzold v. Rostollan, 946 F.3d 242, 248 n.21 (5th Cir. 2019); Serrano v. Customs & Border
   Patrol, --- F.3d ---, 2020 WL 5539130, at *11 (5th Cir. Sept. 16, 2020). Third, the Supreme
   Court has “repeatedly stressed the importance of resolving immunity questions at the
   earliest possible stage of the litigation.” Wood, 572 U.S. at 755 n.4 (cleaned up). We can
   resolve this case now, without having to decide—lacking the benefit of a district court
   opinion and with only a single paragraph of briefing—whether Hernandez should be
   understood to categorically preclude Bivens actions against CBP agents at the border. So,
   we do.




                                                7
Case: 19-40887      Document: 00515613219           Page: 8    Date Filed: 10/23/2020




                                     No. 19-40887


   rationally find that he was unreasonably seized or arrested and that he was
   subjected to unreasonably excessive force in the process.
                                          (1)
          In order to make out a claim for unreasonable seizure, false arrest, or
   false imprisonment under the Fourth Amendment, Angulo must show that
   he was unreasonably seized. Although Angulo concedes that CBP had the
   right to stop him at the border, he argues that he was arrested without
   probable cause—or at a minimum, seized without reasonable suspicion—
   when he was removed from his vehicle, handcuffed, and brought into the
   passport control office for questioning. Warrantless seizures are “per se
   unreasonable unless they fall within a few narrowly defined exceptions,”
   such as arrest with probable cause or a temporary seizure based on reasonable
   suspicion. United States v. Ho, 94 F.3d 932, 935 (5th Cir. 1996). Relevant
   here, one such “important exception is the border search doctrine.” United
   States v. Cardenas, 9 F.3d 1139, 1147 (5th Cir. 1993).
          We have long recognized the Government’s “plenary authority to
   conduct routine searches and seizures at the border, without probable cause
   or a warrant.” United States v. Montoya de Hernandez, 473 U.S. 531, 537
   (1985). As our colleagues in the Second Circuit explained, “a suspicionless
   search at the border is permissible under the Fourth Amendment so long as
   it is considered to be ‘routine.’” Tabbaa v. Chertoff, 509 F.3d 89, 98 (2d Cir.
   2007). Because this interaction took place at the border in the context of
   Angulo’s seeking entry to the United States, the Government was entitled to
   conduct a routine search. United States v. Ramsey, 431 U.S. 606, 616
   (“[S]earches made at the border, pursuant to the long-standing right of the
   sovereign to protect itself by stopping and examining persons and property
   crossing into this country, are reasonable simply by virtue of the fact that they
   occur at the border.”).




                                          8
Case: 19-40887      Document: 00515613219          Page: 9   Date Filed: 10/23/2020




                                    No. 19-40887


          Here, CBP intended to question Angulo briefly and search his vehicle.
   The Government does not need to show any level of suspicion to thoroughly
   search an entrant’s vehicle at the border. United States v. Flores-Montano, 541
   U.S. 149, 152 (2004). Courts have held that substantially longer and more
   invasive searches than that to which Angulo was subjected were nonetheless
   “routine” searches that required no level of particularized suspicion. See,
   e.g., id. at 154 (finding that removal, disassembly, and reassembly of a fuel
   tank was routine); Tabbaa, 509 F.3d at 95–99 (finding that detaining entrants
   for four to six hours, subjecting them to pat-downs, and forcibly kicking their
   feet open were nonetheless routine).
          The hour of questioning is unquestionably within the Government’s
   power, since “delays of one to two hours at international borders are to be
   expected.” Flores-Montano, 541 U.S. at 155 n.3. Similarly, removing Angulo
   from his vehicle and handcuffing him were only necessary because Angulo
   refused to exit the vehicle voluntarily on his own. See Tabbaa, 509 F.3d at 100
   (“[B]order crossers cannot, by their own non-compliance, turn an otherwise
   routine search into a non-routine one.”). This was a routine inspection.
          Angulo insists that what he experienced amounted to arrest, not mere
   seizure for inspection. However, when the Government has authority to stop
   or seize a person or property, that authority “necessarily carries with it the
   right to use some degree of physical coercion or threat thereof to effect it.”
   Graham, 490 U.S. at 396. Even outside the border context, using moderate
   force and applying handcuffs are not enough to convert a stop into an arrest.
   See United States v. Sanders, 994 F.2d 200, 206 (5th Cir. 1993) (“Clearly,
   using some force on a suspect, pointing a weapon at a suspect, ordering a
   suspect to lie on the ground, and handcuffing a suspect—whether singly or
   in combination—do not automatically convert an investigatory detention
   into an arrest requiring probable cause.”).




                                          9
Case: 19-40887     Document: 00515613219            Page: 10    Date Filed: 10/23/2020




                                     No. 19-40887


          In Sanders, for example, this court emphasized that handcuffs were
   merely a precaution in support of a reasonable detention. Id. at 209. Here,
   handcuffs were briefly applied to a suspect resisting a lawful inspection and
   refusing to comply with reasonable commands necessary to carry out such an
   inspection; they were removed promptly once Angulo reached the interview
   room and was frisked. In the border context, this interaction lacked indicia
   sufficient to lead a reasonable person to believe he had been arrested. We
   therefore find that Angulo was neither arrested nor unreasonably seized.
                                          (2)
          Even when a seizure is otherwise justified, however, the use of force
   to effect that seizure must be reasonable. To overcome the officers’ qualified
   immunity defense on the excessive force claim, Angulo “must show ‘(1) an
   injury, (2) which resulted directly and only from a use of force that was clearly
   excessive, and (3) the excessiveness of which was clearly unreasonable.’”
   Poole, 691 F.3d at 628 (quoting Ontiveros v. City of Rosenberg, 564 F.3d 379,
   382 (5th Cir. 2009)). Injury need not be substantial but must be more than de
   minimis. Hanks v. Rogers, 853 F.3d 738, 744–45 (5th Cir. 2017). Here, the
   reasonableness prong is dispositive, so that is where we turn our attention.
          The Supreme Court has explained that the “‘reasonableness’ of a
   particular use of force must be judged from the perspective of a reasonable
   officer on the scene, rather than with the 20/20 vision of hindsight.”
   Graham, 490 U.S. at 396. Courts should consider such factors as “the
   severity of the crime at issue, whether the suspect poses an immediate threat
   to the safety of the officers or others, and whether he is actively resisting
   arrest or attempting to evade arrest by flight.” Id. A use of force is more likely
   to be reasonable when officers use “measured and ascending” actions that
   correspond to a suspect’s level of compliance or resistance. See, e.g., Poole,
   691 F.3d at 629; Galvan v. City of San Antonio, 435 F. App’x 309, 311 (5th Cir.




                                          10
Case: 19-40887     Document: 00515613219            Page: 11   Date Filed: 10/23/2020




                                     No. 19-40887


   2010) (finding use of force reasonable when it involved “measured and
   ascending responses” to a plaintiff’s noncompliance).
          The context of our analysis is an international border crossing, where
   the “Government’s interest in preventing the entry of unwanted persons and
   effects is at its zenith.” Flores-Montano, 541 U.S. at 152. Brown had plenary
   authority to search Angulo and his vehicle and a duty to question him. When
   “a car has been legitimately stopped by law enforcement officers, requesting
   occupants to step out of the vehicle is a de minimis additional intrusion that is
   outweighed by the government’s legitimate and weighty interest in officer
   safety.” Davila v. United States, 713 F.3d 248, 260 (5th Cir. 2013) (cleaned
   up).
          Angulo alleges that he was peacefully conversing with Brown (albeit
   tensely, given that he was accusing Brown of racism and demanding to speak
   with Brown’s supervisor) and complying with all requests when he was
   violently accosted by McCrystal, who allegedly grabbed him by the neck and
   forcibly threw him to the ground. This is “blatantly contradicted” by the
   video evidence. Scott, 550 U.S. at 380–81 (“The Court of Appeals should not
   have relied on such visible fiction; it should have viewed the facts in the light
   depicted by the videotape.”).
          The video shows McCrystal and Guerra arriving to help Brown, after
   several minutes of Brown’s interacting calmly with a wildly gesticulating and
   uncooperative Angulo. McCrystal speaks with Angulo briefly, then attempts
   to open the door. It is clearly locked, so he speaks with Angulo again. He tries
   the door again, and again is unable to open it. He says something further to
   Angulo, while pointing inside the window, and then successfully opens the
   door. He then speaks with Angulo for several seconds, apparently asking him
   to exit the vehicle; Angulo does not exit the vehicle. McCrystal briefly holds
   a hand out to Angulo (explained by McCrystal as an effort to help Angulo




                                          11
Case: 19-40887     Document: 00515613219           Page: 12   Date Filed: 10/23/2020




                                    No. 19-40887


   from the vehicle); Angulo neither accepts the proffered assistance nor exits
   on his own. McCrystal reaches into the vehicle with one arm; Angulo resists
   this effort to extract him from the vehicle with such force that the vehicle
   rocks to one side and the headlights flicker. Finally, McCrystal reaches in
   with both arms, wraps them around Angulo’s midsection, and extracts
   Angulo. McCrystal and Brown both testified that this was a standard
   “shoulder-pin restraint technique” that the officers had been trained to use
   under such circumstances; McCrystal visibly did not grab Angulo by the neck
   or throw him to the ground. In short, the video shows the officers using
   reasonable force to compel Angulo’s compliance with a command that they
   were legally entitled to give him.
          The reasonableness inquiry is objective and based on what the officers
   knew at the time. Poole, 691 F.3d at 628. Angulo argues that he “did not fail
   to give a declaration at Agent Brown’s request. Rather, his hearing disability
   made it so he did not hear the questions.” Objectively, Brown could not know
   Angulo’s reason for failing to respond to questions while communicating
   clearly at other times—he knew only that Angulo was failing to respond to
   questions. Brown reasonably interpreted this refusal to answer standard
   questions, coupled with Angulo’s “completely unnecessary attitude[, as] an
   attempt to distract [him] from the inspection,” which reasonably raises
   suspicion that Angulo has a reason for trying to distract Brown from properly
   inspecting his vehicle.
          Angulo asserts that long-standing shoulder issues made the
   handcuffing unusually painful for him. This may be true, but the officers did
   not have access to Angulo’s health records. They couldn’t determine how
   different means of asserting control would affect him personally—only that
   they needed to “take reasonable steps to assert command of the situation.”
   Davila, 713 F.3d at 260 (“The risk of harm to both the police and the
   occupants of a stopped vehicle is minimized if the officers routinely exercise



                                         12
Case: 19-40887     Document: 00515613219            Page: 13    Date Filed: 10/23/2020




                                     No. 19-40887


   unquestioned command of the situation.” (quoting Arizona v. Johnson, 555
   U.S. 323, 330 (2009)) (cleaned up)). Immobilizing a resisting suspect with
   handcuffs is a reasonable step to assert command of the situation, particularly
   where, as here, the handcuffs were removed just a few minutes later after the
   suspect had been taken to an interview room.
          Angulo relies on Deville v. Marcantel for the proposition that forcefully
   removing someone from his or her vehicle, if unnecessary, can constitute
   excessive force. 567 F.3d 156 (5th Cir. 2009). Deville is readily
   distinguishable. In Deville, the plaintiff posed no risk of flight, she was not
   suspected of committing any crime that would justify arrest, and officers
   “engaged in very little, if any, negotiation with her” before “quickly
   resort[ing] to breaking her driver’s side window and dragging her out of the
   vehicle.” Id. at 167–68. Because she was not legitimately suspected of a crime
   (nor for any other reason lawfully stopped), the officers also had no right to
   ask her to step out of her vehicle or to arrest her. Id. at 164–65.
          By contrast, here the officers had an indisputable right to inspect
   Angulo’s vehicle, including by ordering him out of it. See Montoya de
   Hernandez, 473 U.S. at 537–38; Davila, 713 F.3d at 260. This also includes
   the implied right to use appropriate physical force to carry out the search, if
   necessary. Graham, 490 U.S. at 396. Video evidence clearly depicts officers
   engaging in negotiation to extract Angulo from his vehicle peacefully. They
   had reason to suspect that he might be engaged in the type of serious criminal
   activity that would correspond to a suspected effort to distract officers from
   conducting a proper inspection, such as smuggling. Angulo actively resisted
   this search and failed to answer the officers’ questions. In the face of active
   resistance, the officers responded with “‘measured and ascending’ actions
   that corresponded to” Angulo’s “escalating verbal and physical resistance.”
   Poole, 691 F.3d at 629.




                                          13
Case: 19-40887     Document: 00515613219           Page: 14   Date Filed: 10/23/2020




                                    No. 19-40887


          Because the officers did not use excessive force, they are entitled to
   qualified immunity.
                                         B.
          Finally, Angulo argues that the customs-duty exception to the FTCA
   should not apply here. The FTCA waives sovereign immunity for claims “for
   injury or loss of property, or personal injury or death caused by the negligent
   or wrongful act or omission of any employee of the Government while acting
   within the scope of his office or employment.” 28 U.S.C. § 1346(b)(1).
   However, under the customs-duty exception, that waiver does not apply to
   “[a]ny claim arising in respect of the assessment or collection of any tax or
   customs duty, or the detention of any goods, merchandise, or other property
   by any officer of customs or excise.” 28 U.S.C. § 2680(c).
          The Supreme Court has interpreted the exception broadly, explaining
   that “‘any claim arising in respect of’ the detention of goods means any claim
   ‘arising out of’ the detention of goods.” Kosak v. United States, 465 U.S. 848,
   854 (1984). This court has held that this includes intentional tort claims that
   arise out of “the inspection, seizure, or detention of goods by a Customs
   agent.” Jeanmarie, 242 F.3d at 604. In interpreting § 2680, we are cognizant
   that “[s]tatutes waiving sovereign immunity of the United States are to be
   ‘construed strictly in favor of the sovereign.’” Id.; see also United States v.
   Nordic Vill., Inc., 503 U.S. 30, 34 (“[T]he Government’s consent to be sued
   must be construed strictly in favor of the sovereign.”(cleaned up)).
          Angulo notes that § 2680(h) preserves the Government’s sovereign
   immunity for claims involving “assault, battery, false imprisonment, false
   arrest,” and other intentional torts, except when such torts are committed by
   “investigative or law enforcement officers of the United States
   Government.” He argues that applying § 2680(c) to intentional torts by CBP
   officers eviscerates the “exception to the exception” in § 2680(h).




                                         14
Case: 19-40887     Document: 00515613219           Page: 15   Date Filed: 10/23/2020




                                    No. 19-40887


          When presented with this argument in the past, we have agreed with
   our colleagues in the Ninth Circuit that “§§ 2680(c) and 2680(h) must be
   interpreted in a manner that reconciles them, without doing violence to
   either.” Gasho v. United States, 39 F.3d 1420, 1433 (9th Cir. 1994). As this
   court explained in Jeanmarie, “[w]e agree with the Ninth Circuit that
   ‘[w]hen strictly construed in light of § 2680(c), the waiver of immunity in
   § 2680(h) applies only to tortious conduct not involving the seizure and
   detention of goods by Customs.’” 242 F.3d at 604–05 (quoting Gasho, 39
   F.3d at 1433–34); see also Davila, 713 F.3d at 256 (“[E]ven intentional torts
   committed by law enforcement officers are exempt from FTCA suits when
   such torts were committed during circumstances that would warrant a
   detention-of-goods exception.”).
          Angulo’s second effort to navigate around § 2680(c) is to argue that
   his treatment arose prior to the inspection of his vehicle, while he was still
   being directed to the secondary inspection area, so § 2680(c) is inapplicable.
   Angulo cites Davila, in which this court held that § 2680(c) did not apply
   where the tort was allegedly committed after another suspect (the plaintiff’s
   son) had already fled in the vehicle, so the tort was “unrelated to the vehicle
   or the detention thereof.” 713 F.3d at 257.
          This argument finds no support in the facts. Although Angulo’s
   secondary inspection had not yet begun, the primary inspection had—the
   video shows Brown opening the van’s rear door and sticking his head in to
   look around. McCrystal removed Angulo from the van specifically for the
   purpose of facilitating the ongoing detention and inspection of the van. To be
   sure, the officers had to pause their ongoing inspection of Angulo’s vehicle
   to turn their attention to removing him therefrom when he resisted, but that
   brief pause clearly does not unmoor the allegations here from the underlying
   inspection and uninterrupted detention of the van.




                                         15
Case: 19-40887    Document: 00515613219          Page: 16   Date Filed: 10/23/2020




                                  No. 19-40887


         The facts in this case being far more similar to Jeanmarie than to
   Davila, we hold that Jeanmarie controls, and § 2680(c) applies. The United
   States has not waived sovereign immunity, and the district court properly
   dismissed Angulo’s FTCA claims for lack of subject-matter jurisdiction.
                              IV. Conclusion
         For the foregoing reasons, the district court’s judgment is
   AFFIRMED.




                                       16
Case: 19-40887     Document: 00515613219            Page: 17   Date Filed: 10/23/2020




                                     No. 19-40887


   Andrew S. Oldham, Circuit Judge, concurring in part:
          The majority correctly holds that the customs-duty exception to the
   Federal Tort Claims Act bars Angulo’s claims against the United States. I
   therefore join the majority’s excellent discussion of those claims in full. And
   the majority correctly suggests that Angulo lacks a cause of action to sue the
   individual CBP officers under Bivens. See ante, at 6 n.3. I would stop there.
          The Supreme Court has told us that “the Bivens question . . . is
   antecedent to the [constitutional] questions presented” in a case like this.
   Hernandez v. Mesa, 137 S. Ct. 2003, 2006 (2017) (per curiam) (quotation
   omitted); see also ante, at 6 n.3 (noting the Bivens question is “an antecedent
   matter”). Once we’re satisfied the answer to that question is that the plaintiff
   lacks a cause of action, “we should say so and no more.” Petzold v. Rostollan,
   946 F.3d 242, 256 (5th Cir. 2019) (Oldham, J., concurring in the judgment).
   Why? For one thing, I don’t think we should use our Article III power to
   resolve a question that the plaintiff lacks a cause of action to present. Cf.
   Chafin v. Chafin, 568 U.S. 165, 172 (2013) (“Federal courts may not decide
   questions that cannot affect the rights of litigants in the case before them or
   give opinions advising what the law would be upon a hypothetical state of
   facts.” (quotation omitted)).
          That’s especially true when the cause-of-action-lacking plaintiff
   wants us to answer a constitutional question. “It is a well established principle
   governing the prudent exercise of [federal court] jurisdiction that normally
   [we should] not decide a constitutional question if there is some other ground
   upon which to dispose of the case.” Escambia County v. McMillan, 466 U.S.
   48, 51 (1984) (per curiam). This “procedural avoidance” doctrine has
   frequently led the Supreme Court to focus on “an antecedent statutory issue,
   even one waived by the parties, [when] its resolution could preclude a
   constitutional claim.” Adrian Vermeule, Saving Constructions, 15 Geo. L.J.




                                          17
Case: 19-40887     Document: 00515613219            Page: 18    Date Filed: 10/23/2020




                                     No. 19-40887


   1945, 1948–49 (1997). See, e.g., Escambia County, 466 U.S. at 51–52
   (remanding for court of appeals to consider statutory argument because
   “[a]ffirmance on the statutory ground would moot the constitutional
   issues”); Edward J. DeBartolo Corp. v. NLRB, 463 U.S. 147, 158 (1983)
   (“Until the statutory question is decided, review of the constitutional issue
   is premature.”). The doctrine is also the motivating force behind Pullman
   abstention. See R.R. Comm’n of Tex. v. Pullman Co., 312 U.S. 496, 498 (1941)
   (“Such constitutional adjudication plainly can be avoided if a definitive ruling
   on the state issue would terminate the controversy. It is therefore our duty to
   turn to . . . questions under Texas law.”).
          It’s true that the Supreme Court has skipped the antecedent Bivens
   question “on occasion.” Hernandez, 137 S. Ct. at 2007. But it refused to do
   so in Hernandez, opting instead to vacate our decision on the constitutional
   merits because “intervening guidance provided in [Ziglar v.] Abbasi” meant
   answering the Bivens question “may” be sufficient “to resolve th[e] . . .
   case.” Ibid. Bivens is likewise sufficient here. So I’d stop there.




                                          18